Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase et al. (US 20150355089 A1).
Re claim 1, Takase discloses an optical sensing system, comprising: 
a sensing module (Takase: Fig. 3 and paragraph [0040], optical waveguide sensor chip 20), having a substrate (Takase: Fig. 3 and paragraph [0046], transparent substrate 1), a light guide element disposed on the substrate (Takase: Fig. 3 and paragraph [0047], optical waveguide 3), and a sensing film disposed on the light guide element for retaining a specimen (Takase: Fig. 3 and paragraph [0057], functional layer 105); 
a light emitter, emitting a sensing light to the light guide element (Takase: Figs. 1 and 9, light generator 51); and 
a light receiver, receiving the sensing light that propagates through the light guide element (Takase: Figs. 1 and 9, light receiver 52).
Re claim 10, Takase discloses an analyzing device (Takase: Fig. 1, measurement unit 30), wherein the sensing module is detachably connected to the analyzing device (Takase: Fig. 1, optical waveguide sensor chip 20 separate from measurement unit 30; paragraph [0018], FIG. 10 is a flowchart of a procedure for mounting the optical waveguide sensor chip on the measurement unit; paragraph [0020], FIG. 12 is a flowchart of a procedure for removing the optical waveguide sensor chip from the measurement unit), and the light emitter and the light receiver are fixed in the analyzing device (Takase: Fig. 1, light generator 51 and light receiver 52 contained within measurement unit 30).
Re claim 18, Takase discloses an analyzing device (Takase: Fig. 1, measurement unit 30), wherein the analyzing device has a processing unit (Takase: Fig. 1, processor 60), and the sensing module is detachably connected to the analyzing device (Takase: Fig. 1, optical waveguide sensor chip 20 separate from measurement unit 30; paragraph [0018], FIG. 10 is a flowchart of a procedure for mounting the optical waveguide sensor chip on the measurement unit; paragraph [0020], FIG. 12 is a flowchart of a procedure for removing the optical waveguide sensor chip from the measurement unit), wherein the light receiver receives the sensing light and transmits sensing data to the processing unit according to the sensing light (Takase: paragraph [0125]).
Re claim 19, Takase discloses that the sensing data includes intensity or phase information of the sensing light (Takase: paragraph [0125]).
Re claim 20, Takase discloses that the analyzing device further has a memory unit and a display, and the processing unit compares the sensing data with reference data in the memory unit and then transmits an image signal to the display (Takase: paragraph [0077], The measurement unit 30 includes therein a light transceiver, a memory, a central processing unit (CPU), and the like, which implement functions of the measurement unit 30; paragraph [0141], The processor 60 calculates the attenuation of the light intensity by, for example, comparing the light intensity corresponding to the density of the antigen 14 with light intensity immediately after the start of the measurement; paragraph [0125], The variety of information generated by the processor 60 is output to, for example, the display 81 or the like as the output unit 80).

Allowable Subject Matter
Claims 2-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482